DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/928,169 filed on 10/30/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020, 01/12/2021, 04/07/2021, 06/08/2021, 07/28/2021 and 12/30/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0338895A1 hereinafter “Jeswani” 
Regarding claim 1, Jeswani discloses a controller for a light fixture, the controller comprising: 
2a housing (as shown in Fig.1A for example, the darken portion of the light fixture); 
3first electrical connectors configured to electrically connect the controller to a driver (as shown in Fig.6 for example, the current switching scheme [76] and LED String Switching Scheme [78] are both connected to the Flyback transformer); 
4second electrical connectors configured to electrically connect the controller to a light 5engine (as shown in Fig.6 for example, the ripple current filter is connected to the LED strings [50]); 
6light intensity control circuitry configured to receive signals from the driver via the first 7electrical connectors and generate signals to the light engine via the second electrical connectors 8to control intensity of light produced by the light engine (¶57L1-13: the current switching scheme portion of the package includes the switch that the user can control the lumen output of the downlight; the switching scheme changes the feedback signal to the controller based on the position of the first switch); 
9color temperature control circuitry configured to receive pulse width modulated signals 10and generate signals to the light engine via the second electrical connectors to control color 11temperature of light produced by the light engine (¶61L1-26: LED string switching scheme portion of the package is a circuit determines which string is operating based on the selection of the second switch; in which the switch for selecting the CCT of the downlight); 
12a first switch having a first switch cover disposed on an exterior portion of the housing (¶47L102: the first switch [15a] is mounted to the housing), 13the first switch configured to communicate with the light intensity control circuitry and operable 14to cause the light engine to produce a specified light intensity based on a position of the first 15switch cover engine (¶57L1-13: the current switching scheme portion of the package includes the switch that the user can control the lumen output of the downlight; the switching scheme changes the feedback signal to the controller based on the position of the first switch); and 
16a second switch having a second switch cover disposed on the exterior portion of the 17housing (¶47L102: the second switch [15b] is mounted to the housing), the second switch configured to communicate with the color temperature control 18circuitry and operable to cause the light engine to produce a specified color temperature of light 19based on a position of the second switch cover (¶61L1-26: LED string switching scheme portion of the package is a circuit determines which string is operating based on the selection of the second switch; in which the switch for selecting the CCT of the downlight), 20wherein 
the position of the first switch cover and the position of the second switch cover 21are manually selectable. (¶43L1-5: a first switch [15a] for selecting at least one lumen setting for the light emitted and a second switch [15b] for selecting at least one CCT.)
1	Regarding claim 2, Jeswani discloses the controller of claim 1, wherein
 a form factor and profile of the controller are 2configured to mount the controller between an interior surface of a light fixture housing and the 3light engine. (as shown in Fig.1A for example, the controller is mounted inside the darken portion of the housing which is mounted above the light engine)
1 Regarding claim 3, Jeswani discloses the controller of claim 1, wherein 
the color temperature control circuitry 2comprises pulse width modulator circuitry, 3wherein the position of the second switch cover causes the pulse width modulator 4circuitry to provide separate pulse width modulated signals to separate light elements of the light 5engine to cause the light engine to produce light having different color temperatures. (¶71L1-17: the driver may be a multi-channel driver configure to drive the LEDs of the first and second strings utilizing pulse-width modulation (PWM) dimming) 
14 	Regarding claim 4, Jeswani discloses the controller of claim 1, wherein 
the position of the first switch cover and the position of the second switch cover independently control the light intensity and the color 3temperature, respectively, produced by the light engine. (¶43L1-5: a first switch [15a] for selecting at least one lumen setting for the light emitted and a second switch [15b] for selecting at least one CCT.)
1Regarding claim 5, Jeswani discloses the controller of claim 1, wherein 
the first switch cover, the second switch cover, 2and the exterior portion of the controller cooperate to provide detents indicating positions of the 3first switch and the second switch. (as shown in Fig.1b for example, each switch has a raised bump showing its’ current position)
1 Regarding claim 6, Jeswani discloses the controller of claim 5, wherein 
a selected light intensity and a selected color 2temperature corresponding to positions of the first switch cover and the second switch cover, 3respectively, are indicated by graphics or lettering disposed on the exterior portion of the 4controller. (as shown in Fig.1b for example, the housing includes marking for 1500LM, 900LM and 700LM on the left and 4000K, 3500K and 3000K on the right) 
1 Regarding claim 7, Jeswani discloses a light fixture, comprising: 
2a light engine (¶28L1-7: the light source (also referred to as light engine) for the downlight is provided by plurality of LEDs0; and 
3a controller (¶57L11-12: the controller IC) coupled to the light engine (as shown in Fig.6), the controller comprising: 
2a housing (as shown in Fig.1A for example, the darken portion of the light fixture); 
3first electrical connectors configured to electrically connect the controller to a driver (as shown in Fig.6 for example, the current switching scheme [76] and LED String Switching Scheme [78] are both connected to the Flyback transformer); 
4second electrical connectors configured to electrically connect the controller to a light 5engine (as shown in Fig.6 for example, the ripple current filter is connected to the LED strings [50]); 
6light intensity control circuitry configured to receive signals from the driver via the first 7electrical connectors and generate signals to the light engine via the second electrical connectors 8to control intensity of light produced by the light engine (¶57L1-13: the current switching scheme portion of the package includes the switch that the user can control the lumen output of the downlight; the switching scheme changes the feedback signal to the controller based on the position of the first switch); 
9color temperature control circuitry configured to receive pulse width modulated signals 10and generate signals to the light engine via the second electrical connectors to control color 11temperature of light produced by the light engine (¶61L1-26: LED string switching scheme portion of the package is a circuit determines which string is operating based on the selection of the second switch; in which the switch for selecting the CCT of the downlight); 
12a first switch having a first switch cover disposed on an exterior portion of the housing of the controller (¶47L102: the first switch [15a] is mounted to the housing), 13the first switch configured to communicate with the light intensity control circuitry and operable 14to cause the light engine to produce a specified light intensity based on a position of the first 15switch cover engine (¶57L1-13: the current switching scheme portion of the package includes the switch that the user can control the lumen output of the downlight; the switching scheme changes the feedback signal to the controller based on the position of the first switch); and 
16a second switch having a second switch cover disposed on the exterior portion of the housing of the controller (¶47L102: the second switch [15b] is mounted to the housing), the second switch configured to communicate with the color temperature control 18circuitry and operable to cause the light engine to produce a specified color temperature of light 19based on a position of the second switch cover (¶61L1-26: LED string switching scheme portion of the package is a circuit determines which string is operating based on the selection of the second switch; in which the switch for selecting the CCT of the downlight), 20wherein 
the position of the first switch cover and the position of the second switch cover 21are manually selectable. (¶43L1-5: a first switch [15a] for selecting at least one lumen setting for the light emitted and a second switch [15b] for selecting at least one CCT.)
1 Regarding claim 8, Jeswani discloses the light fixture of claim 7, further comprising: 
2a light fixture housing, 3wherein a form factor and profile of the controller are configured to mount the 4controller between an interior surface of the light fixture housing and the light engine (as shown in Fig.1A for example, the controller is mounted inside the darken portion of the housing which is mounted above the housing of the light engine; which is the lighter portion.)
1 Regarding claim 9, Jeswani discloses the light fixture of claim 7, wherein 
the light engine comprises a set of light 2elements, each set of light elements comprising a string of light emitting diodes (LEDs), each 3string of LEDs configured to produce light having a different color temperature than other strings 4of LEDs. (¶61L1-26: design of the light engine includes two stings of LEDs, first string having a CCT of 2700K and second string having a CCT of 4000K)  
1	Regarding claim 10, Jeswani discloses the light fixture of claim 9, wherein 
the color temperature control circuitry of the 2controller comprises pulse width modulator circuitry, and 3wherein the position of the second switch cover causes the pulse width modulator 4circuitry to provide separate pulse width modulated signals to separate light elements of the light 5engine to cause the light engine to produce light having different color temperatures. (¶71L1-17: the driver may be a multi-channel driver configure to drive the LEDs of the first and second strings utilizing pulse-width modulation (PWM) dimming)
1 Regarding claim 11, Jeswani discloses the light fixture of claim 7, wherein 
the position of the first switch cover and the 2position of the second switch cover independently control the light intensity and the color 3temperature, respectively, produced by the light engine.  (¶43L1-5: a first switch [15a] for selecting at least one lumen setting for the light emitted and a second switch [15b] for selecting at least one CCT.)
1 Regarding claim 12, Jeswani discloses the light fixture of claim 7, wherein 
the first switch cover, the second switch 2cover, and the exterior portion of the controller cooperate to provide detents indicating positions 3of the first switch and the second switch.  (as shown in Fig.1b for example, each switch has a raised bump showing its’ current position)
1 Regarding claim 13, Jeswani discloses the controller of claim 12, wherein 
a selected light intensity and a selected color temperature corresponding to positions of the first switch cover and the second switch cover, 16respectively, are indicated by graphics or lettering disposed on the exterior portion of the controller.  (as shown in Fig.1b for example, the housing includes marking for 1500LM, 900LM and 700LM on the left and 4000K, 3500K and 3000K on the right)
1	Regarding claim 14, Jeswani a discloses method of installing a controller for a light fixture, the controller including: 
2a housing (as shown in Fig.1A for example, the darken portion of the light fixture); 
3a first selector switch positionable on the housing (¶47L102: the first switch [15a] is mounted to the housing); 
4a second selector switch positionable on the housing; 5first electrical connectors (¶47L102: the second switch [15b] is mounted to the housing); and 6second electrical connectors (as shown in Fig.6 for example, the ripple current filter is connected to the LED strings [50]); 7the method comprising: 
8attaching the controller to a surface of a light fixture housing (as shown in Fig.1A for example, the controller is mounted inside the darken portion of the housing which is mounted above the light engine); 
9electrically connecting the controller to a light engine driver via the second 10electrical connectors driver (as shown in Fig.6 for example, the ripple current filter is connected to the LED strings [50])
11electrically connecting the controller to a light engine via the first electrical 12connectors (as shown in Fig.6 for example, the current switching scheme [76] and LED String Switching Scheme [78] are both connected to the Flyback transformer); and 
13independently selecting, with the first selector switch (¶47L102: the first switch [15a] is mounted to the housing), a light intensity for the light 14fixture based on a position of the first selector switch (¶57L1-13: the current switching scheme portion of the package includes the switch that the user can control the lumen output of the downlight; the switching scheme changes the feedback signal to the controller based on the position of the first switch); and 
15independently selecting, with the second selector switch (¶47L102: the second switch [15b] is mounted to the housing), a color temperature for 16the light fixture based on a position of the second selector switch (¶61L1-26: LED string switching scheme portion of the package is a circuit determines which string is operating based on the selection of the second switch; in which the switch for selecting the CCT of the downlight)
1 Regarding claim 15, Jeswani discloses the method of claim 14, wherein 
the first selector switch comprises a first switch 2cover, and 3wherein selecting a light intensity comprises: 4manually selecting a position of the first switch cover disposed on an exterior 5portion of the housing of the controller (as shown in Fig.1b for example, each switch has a raised bump showing its’ current position), 6wherein the selection of the light intensity is indicated by graphics or lettering 7disposed on the exterior portion of the housing of the controller.  (as shown in Fig.1b for example, the housing includes marking for 1500LM, 900LM and 700LM on the left and 4000K, 3500K and 3000K on the right)
1 Regarding claim 16, Jeswani discloses the method of claim 15, wherein the first switch cover and the exterior portion of 2the housing of the controller cooperate to provide detents indicating positions of the first switch cover corresponding to the selected light intensity.  (as shown in Fig.1b for example, the housing includes marking for 1500LM, 900LM and 700LM on the left and 4000K, 3500K and 3000K on the right)
17	Regarding claim 17, Jeswani discloses the method of claim 14, wherein the second selector switch comprises a second  switch cover, and 3wherein selecting a color temperature comprises: 4manually selecting a position of a second switch cover disposed on an exterior 5portion of the housing of the controller (as shown in Fig.1b for example, each switch has a raised bump showing its’ current position), 6wherein the selection of the color temperature is indicated by graphics or lettering 7disposed on the exterior portion of the housing of the controller.  (as shown in Fig.1b for example, the housing includes marking for 1500LM, 900LM and 700LM on the left and 4000K, 3500K and 3000K on the right)
1 Regarding claim 18, Jeswani discloses the method of claim 17, wherein the second switch cover and the exterior portion 2of the housing of the controller cooperate to provide detents indicating positions of the second 3switch cover corresponding to the selected color temperature.  (as shown in Fig.1b for example, the housing includes marking for 1500LM, 900LM and 700LM on the left and 4000K, 3500K and 3000K on the right)
1 Regarding claim 19, Jeswani discloses the method of claim 14, wherein mounting the controller to a surface of the light 2fixture housing comprises mounting the controller between an interior surface of the light fixture 3housing and the light engine.  (as shown in Fig.1A for example, the controller is mounted inside the darken portion of the housing which is mounted above the light engine)
1 Regarding claim 20, Jeswani discloses the method of claim 14, wherein mounting the controller to a surface of the light fixture housing comprises mounting the controller to an exterior of the light fixture housing. (as shown in Fig.1A for example, the controller is inside the  darken portion of the housing which is mounted on the surface of the lighter portion containing the light fixture)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 28, 2022